Order entered November 8, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01430-CR
                                      No. 05-12-01603-CR

                         NAKIA LASHUAN FRANKLIN, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                     Trial Court Cause No. 416-81048-08, 416-81072-12

                                           ORDER
       In cause no. 05-12-01430-CR, appellant is appealing the trial court’s judgment revoking

community supervision. In cause no. 05-12-01603-CR, appellant is appealing her conviction of

credit card abuse.

       On July 2, 2013, appellant filed a single brief addressing both cases. In cause no. 05-12-

01430-CR, appellant purported to file an Anders brief. However, all of the Anders analysis was

related to the case filed as cause no. 05-12-01603-CR. In cause no. 05-12-01603-CR, appellant

filed a brief raising a single issue requesting additional back time credit. However, the analysis

presented addressed the case filed as cause no. 05-12-01430-CR. By order entered on July 5,
2013, appellant’s brief was struck and appellant was ordered to file separate briefs if appellant

intended to file an Anders brief in one case and a brief on the merits in the other case.

       On October 15, 2013, appellant filed separate briefs for the two appeals. In cause no. 05-

12-01403-CR, appellant filed an Anders brief that analyzes the facts and record of cause no. 05-

12-01603-CR. The Anders brief is not accompanied by a motion to withdraw. In cause no. 05-

12-01603-CR, appellant filed a motion to withdraw from a frivolous appeal with a supporting

brief that states in its preamble that it is a brief in support of a motion to withdraw. The brief

then, however, raises an issue of back-time credit citing the record in cause no. 05-12-01430-CR.

       On October 18, 2013, the trial court issued an agreed order granting appellant additional

back-time credit in cause no. 05-12-01430-CR. Subsequently, the State filed a motion to dismiss

as moot cause no. 05-12-01603-CR citing as grounds the issuance of the agreed order on back-

time credit in cause no. 05-12-01430-CR. In a footnote to its motion, the State explained that the

agreed order was misfiled under cause no. 05-12-01430-CR.

       Because the briefs were filed under the incorrect cause numbers, we DIRECT the Clerk

of the Court to file into cause no. 05-12-01430-CR appellant’s brief filed on October 15, 2013 in

cause no. 05-12-01603-CR. We DIRECT the Clerk of the Court to file into cause no. 05-12-

01603-CR appellant’s brief filed on October 15, 2013 in cause no. 05-12-01430-CR.

       The State’s October 29, 2013 motion to dismiss cause no. 05-12-01603-CR is DENIED.

       The appeals will be submitted in due course.




                                                      /s/     LANA MYERS
                                                              JUSTICE